Claude Bronson, with others, was convicted in a trial on an information charging the breaking and entering of a building with intent to commit grand larceny. From a study of the record we are of the opinion that the state did not prove beyond a reasonable doubt that at the time the appellant broke and entered he entertained an intent to commit grand larceny, but there is ample testimony to establish the breaking and entering with intent to commit petit larceny; therefore, under the provisions of Section 310, Criminal Procedure Act (Section924.34, Florida Statute, 1941), the judgment of the trial court is reversed "with directions . . . to enter judgment" for the latter offense.
Reversed.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.